DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application, filed 04/30/2021 is a continuation of PCT/CN2020/117348, filed 09/24/2020, which claims foreign priority to 202010221250.3, filed 03/26/2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 7, 9, 10, 12, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by STERN, (“Stern”), United State Patent Application Publication No 2019/0117151.


pushing, in response to receiving consultation information of a first user, a questionnaire corresponding to the consultation information to the first user ([0018] wherein a user can be pushed a questionnaire with questions such as [0019]-[0029], wherein the “consultation information” is the user selecting a questionnaire regarding sleep apnea from an app, where they have registered as described in [0033]); 
acquiring a questionnaire result corresponding to the questionnaire and submitted by the first user ([0037] wherein the results of the questionnaire are acquired to be analyzed); 
inputting the questionnaire result into a preset consultation model, to obtain a first consultation result ([0037] wherein OSA Likelihood algorithm 21 and Treatment Effectiveness algorithm 31 (present consultation models) calculate scores using results of questionnaire 13, facial recognition measurements measured with camera app 19, and historical patient data 55, wherein the scores are the “first consultation result”); 
pushing the questionnaire result and the first consultation result to a second user ([0065] wherein step 205 allows the second user (physician) to interpret result data 65, which includes the OSA Likelihood score and Treatment Effectiveness score are provided to a physician as noted in [0031]); and 
in response to receiving a second consultation result provided by the second user based on the questionnaire result and the first consultation result, pushing the second ([0065] wherein if the second user has a consultation result such as the first user having a sleep disorder, the second user (physician) can suggest further medical attention such as being taken over by the BlueSleep™).  

As per claim 3, Stern discloses the method according to claim 1, wherein the questionnaire includes a structured questionnaire, the structured questionnaire being used for collecting basic information of a user related to consultation information of the user ([0019]-[0029] wherein the questionnaire questions relate to basic sleep questions relating to the registered user using the app, the consultation information).  

As per claim 7, Stern discloses a method for processing consultation information, comprising: sending consultation information inputted by a first user to a server ([0033] wherein as a result of the user downloading the app, registering i.e. input, and selecting the online questionnaire as described in [0018], i.e. the sending of consultation information); receiving a questionnaire corresponding to the consultation information of the first user ([0018] wherein the questionnaire can be received from an online source); sending a questionnaire result corresponding to the questionnaire and inputted by the first user to the server ([0037] wherein the results of the questionnaire are acquired to be analyzed); and receiving a second consultation result, the second consultation result being submitted by a second user based on the questionnaire result and a first consultation result ([0065] wherein if the second user has a consultation result such as the first user having a sleep disorder, the second user (physician) can suggest further medical attention such as being taken over by the BlueSleep™), and the first consultation result being obtained by inputting the questionnaire result into a preset consultation model ([0052] wherein a preset model is used based on historical data).  

As per claim 9, Stern discloses a method for processing consultation information, comprising: 
receiving a questionnaire result submitted by a first user and a first consultation result, the questionnaire result being a questionnaire result corresponding to a questionnaire corresponding to consultation information of the first user ([0037] wherein the results of the questionnaire are acquired to be analyzed, wherein the “consultation information” is the user selecting a questionnaire regarding sleep apnea from an app, where they have registered as in [0033]) , and the first consultation result being obtained by inputting the questionnaire result into a preset consultation model ([0037] wherein OSA Likelihood algorithm 21 and Treatment Effectiveness algorithm 31 (present consultation models) calculate scores using results of questionnaire 13, facial recognition measurements measured with camera app 19, and historical patient data 55, wherein the scores are the “first consultation result”);  and
 sending a second consultation result obtained based on the questionnaire result and the first consultation result, to push the second consultation result to the first user ([0065] wherein if the second user has a consultation result such as the first user having a sleep disorder, the second user (physician) can suggest further medical attention such as being taken over by the BlueSleep™).   

As per claim 10, Stern discloses an electronic device, comprising: 
one or more processors([0088]); and a storage apparatus, configured to store one or more programs([0088]), wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement operations of the method according to claim 1 (See the rejection of claim 1).     

As per claim 12, Stern discloses the device according to claim 10, wherein the questionnaire includes a structured questionnaire, the structured questionnaire being used for collecting basic information of a user related to consultation information of the user ([0019]-[0029] wherein the questionnaire questions relate to basic sleep questions relating to the registered user using the app, the consultation information).    

As per claim 16, Stern discloses an electronic device, comprising: 
one or more processors ([0088]); and a storage apparatus, configured to store one or more programs ([0088]), wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement the method according to claim 7 (See the rejection of claim 7).  

([0088]); and a storage apparatus, configured to store one or more programs([0088]), wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to causes the processor to perform the method according to claim 9 (See the rejection of claim 9).  

As per claim 19, Stern discloses a non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform the method according to claim 1 (See the rejection of claim 1).     

As per claim 20, stern discloses a non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform the method according to claim 7 (See the rejection of claim 7).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8, 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stern, in view of Huynh et al. (“Huynh”), United States Patent Application Publication No. 2015/0227893. 

As per claim 2, Stern discloses the method according to claim 1, but does not disclose wherein the consultation information includes a type of consultation content, and the pushing, in response to receiving the consultation information of the first user, the questionnaire corresponding to the consultation information to the first user comprises: in response to receiving the consultation information of the first user, searching a target questionnaire corresponding to the type of the consultation content; and pushing the target questionnaire to the first user.  However, Huynh teaches wherein the consultation information includes a type of consultation content ([0115] wherein input is entered as a consultation and includes the type of claim), and the pushing, in response to receiving the consultation information of the first user, the questionnaire corresponding to the consultation information to the first user comprises: in response to receiving the consultation information of the first user, searching a target questionnaire corresponding to the type of the consultation content; and pushing the target questionnaire to the first user ([0116] wherein a questionnaire is selected from a set of multiple questionnaire and pushed to the user).
Both Stern and Huynh describe using a questionnaire to determine a result. One could apply the selection of the custom questionnaire from an initial input in Huynh with the questionnaire analysis in Stern to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 

As per claim 4, Stern discloses the method according to claim 1, but does not disclose wherein the consultation information includes a target consultation question, and the method further comprises: 10in response to a first consultation question existing in a preset consultation database, the first consultation question having a matching degree with the target consultation question greater than a first preset threshold value, pushing a consultation result 15corresponding to the first consultation question to the first user. However, Huynh teaches wherein the consultation information includes a target consultation question ([0129] wherein certain questions can trigger certain outcomes and additional questions), and the method further comprises: in response to a first consultation question existing in a preset consultation database ([0129] wherein an answer to a question existing previously, can lead to a certain modification of the questions including the pre-filling responses as described in [0130]), the first consultation question having a matching degree with the target consultation question greater than a first preset threshold value, pushing a consultation result corresponding to the first consultation question to the first user ([0129]-[0130] wherein certain questions can have a predetermined response i.e. the pushing of a consultation result corresponding to the first consultation question).  
Both Stern and Huynh describe using a questionnaire to determine a result. One could apply the determination of a matching degree with the selection of a consultation result 

As per claim 5, note the rejection of claim 4 where Stern and Huynh are combined. The combination teaches the method according to claim 4. Huynh further teaches in response to the first consultation question not existing in the preset consultation database ([0129] wherein there is no existing question in the preset consultation database i.e. here is insufficient information), the first consultation question having the matching degree with the target consultation question greater than the first preset threshold value, searching for a candidate consultation question in the preset consultation database, the candidate consultation question having an association degree with the target consultation question greater than a second preset threshold value, and pushing the candidate consultation question to the first user ([0129] wherein a question may need to be answered and added to the questionnaire); and acquiring a second consultation question selected by the first user from the candidate consultation question ([0129] wherein the previous questionnaire questions can be taken into consideration to modify the questions to come i.e. the system acquires and stores the questionnaire questions), and pushing a consultation result corresponding to the second consultation question to the first user([0129] wherein the additional question can allow for further modification of the questionnaire including results such as the pre-filled responses as described in [0130]).    

As per claim 6, Stern discloses the method according to claim 1, but does not disclose pushing common consultation questions having frequencies of being consulted greater than a preset threshold value and consultation results corresponding to the common consultation questions to the first user; and in response to detecting that the first user performs a preset association confirmation operation on a consultation result of a third consultation question, pushing the third consultation question, the consultation result corresponding to the third consultation question, and the questionnaire result into the preset consultation model to obtain a third consultation result.  However, Huynh teaches pushing common consultation questions having frequencies of being consulted greater than a preset threshold value and consultation results corresponding to the common consultation questions to the first user ([0131] wherein the user can be pushed a question with a certain threshold of an answer (second question)); and in response to detecting that the first user performs a preset association confirmation operation on a consultation result of a third consultation question, pushing the third consultation question, the consultation result corresponding to the third consultation question, and the questionnaire result into the preset consultation model to obtain a third consultation result ([00131] wherein an additional question with a preset association, wherein a question of accuracy arises, wherein a previous question is again pushed to the user to obtain a certain result).  


As per claim 8, Stern discloses the method according to claim 7, but does not disclose  wherein the consultation information includes a type of consultation content, and the receiving the questionnaire corresponding to the consultation information of the first user comprises: receiving a target questionnaire corresponding to the type of the consultation content.  However, Huynh teaches wherein the consultation information includes a type of consultation content ([0115] wherein input is entered as a consultation and includes the type of claim), and the receiving the questionnaire corresponding to the consultation information of the first user comprises: receiving a target questionnaire corresponding to the type of the consultation content ([0116] wherein a questionnaire is selected from a set of multiple questionnaire and pushed to the user).
Both Stern and Huynh describe using a questionnaire to determine a result. One could apply the selection of the custom questionnaire from an initial input in Huynh with the questionnaire analysis in Stern to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 

As per claim 11, claim 11 is the device performing the method of claim 2 and is rejected from the same rationale and reasoning. 

As per claim 13, claim 13 is the device performing the method of claim 4 and is rejected from the same rationale and reasoning. 

As per claim 14, claim 14 is the device performing the method of claim 5 and is rejected from the same rationale and reasoning. 

As per claim 15, claim 15 is the device performing the method of claim 6 and is rejected from the same rationale and reasoning. 

As per claim 17, claim 17 is the device performing the method of claim 8 and is rejected from the same rationale and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168